Hough, J.
This was an action of ejectment for land lying in Holt county, in which the plaintiff had judgment, and the defendant has appealed. The plaintiff read in evidence a patent from the United States for the land in controversy, dated December 1st, 1859. The defendant offered no evidence whatever of title in himself, but sought to show an outstanding title in the county of Holt, by testimony tending to prove that the land in question was swamp land within the meaning of the act of Congress of September 28th, 1850, known -as the swamp laud grant. Conceding that the defendant was in a position to make such a defense, he not only made no offer to show that said land had ever been selected as swamp land, or in any manner identified as being included in the swamp land grant, but, on the contrary, he stated on the trial that he conld not show any identification of the land as swamp land under the act of 1850. Some testimony of this character was necessary in order to show title in the county. Morgan v. Han. & St. Jo. R. R., 63 Mo. 129. The *104circuit court held that the title was in the plaintiff by virtue of the patent read in evidence, and that he was entitled to recover, and we think its ruling was correct.
Judgment affirmed;
the other judges concur, except Sherwood, C. J., absent.
Aeeirmed.